Citation Nr: 0407752	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  00-12 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
knees.  

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for residuals of a head 
and back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had a period of duty for training (DUTRA) as an 
Army National Guard/Reserve member between February 4, 1967 
to November 9, 1971 that included inactive duty training 
(INACDUTRA), except for periods of active duty for training 
(ACDUTRA) from April 14-August 11, 1967, July 13-27, 1968, 
August 8-23, 1969, and July 24-August 8, 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Boston, Massachusetts, Regional Office (RO), which denied 
service connection for disabilities of the knees, a 
psychiatric disability, and residuals of a head and back 
injury.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

Appellant alleges, in essence, that during National Guard 
summer training, he received treatment for a head/back injury 
at Camp Otis Infirmary, Otis Air Force Base, Massachusetts 
after an officer, while making a barracks inspection, threw 
the sleeping appellant out of his bed, causing him to land on 
the floor and injure himself; that appellant experienced 
humiliation from that incident as well as other incidents 
during his National Guard duty, resulting in an 
anxiety/depressive disorder; and that during National Guard 
summer training during another year, he received treatment 
for disabilities of the knees at Camp Drum Infirmary in New 
York State, and later at Chelsea Naval Hospital in Boston, 
Massachusetts.  

Initial review of the evidentiary record indicates that the 
RO sought appellant's DUTRA medical records directly from the 
appropriate state Office of the Adjutant General, and that 
certain DUTRA medical records were obtained and associated 
with his claims folder.  However, although July and November 
1999 VA computerized requests for information forms included 
requests for such DUTRA medical records, it is unclear 
whether the RO in fact sought such records from the National 
Personnel Records Center (NPRC).  Since the appellate issues 
involve service connection, an attempt to obtain all 
available DUTRA medical records from NPRC would appear 
warranted, given the appellant's allegations.  

Additionally, although appellant in 2000 submitted an 
unsigned photocopy of a purported letter that he allegedly 
submitted to his company commander in July 1968 concerning 
said barracks incident, the RO has not specifically requested 
the appellant's DUTRA administrative records or other similar 
records that might substantiate whether such letter actually 
was submitted to his company commander as alleged.

It also appears from the DUTRA medical records currently 
associated with the claims folder that in a 1968 medical 
questionnaire, appellant indicated that he had had painful or 
swollen joints and a "trick"/locked knee and wore a 
brace/back support.  In a June 1971 INACDUTRA medical record, 
a history was noted of knee problems "since high school" 
and a pre-DUTRA left knee basketball injury five years ago; 
that probable left medical mensical tear was assessed; and 
that after it was determined appellant was not eligible for 
National Guard retention due to left patella chondromalacia, 
he was subsequently transferred to the standby Reserve.  
However, the evidentiary record does not currently include 
any pre-DUTRA clinical records, assuming there are any such 
records that might be available, nor does it appear that the 
RO has requested them.  Such pre-DUTRA clinical records, if 
existent, might be of substantial value from an evidentiary 
standpoint, particularly with respect to documenting the 
nature and extent of the alleged pre-DUTRA disabilities of 
the knees.  

Additionally, although August 2000 VA fee-basis general 
medical and psychiatric examinations were conducted, the 
examinations were conducted by the same physician.  It is 
unclear whether that physician was a specialist in psychiatry 
and orthopedics and, in any event, she did not render 
adequate medical opinion as to the etiology of appellant's 
claimed disabilities at issue.  Adequate medical opinions 
regarding the etiology of appellant's claimed disabilities 
are deemed warranted for the Board to equitably decide these 
appellate issues, and should therefore be obtained.  
Furthermore, although that August 2000 psychiatric 
examination report referred to psychiatric symptomatology 
mentioned in a March 1985 "performance competency hearing", 
it is unclear whether a transcript and/or other associated 
information/records pertaining to such March 1985 hearing may 
exist, nor does it appear that the RO has requested them.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request NPRC, 
appellant's National Guard/Reserve 
unit(s)/Office of the Adjutant General, 
or any other appropriate organization to 
provide (a) any additional Army National 
Guard/Reserve medical records, such as 
sick call reports, that may be available, 
particularly pertaining to (i) 
appellant's alleged treatment for a 
head/back injury at Camp Otis Infirmary, 
Otis Air Force Base, Massachusetts during 
National Guard summer training, and (ii) 
appellant's alleged treatment for 
disabilities of the knees at Camp Drum 
Infirmary in New York State during 
National Guard summer training and later 
at Chelsea Naval Hospital in Boston, 
Massachusetts; and (b) any Army National 
Guard/Reserve administrative records or 
other similar records, particularly those 
that might include a letter that 
appellant allegedly submitted to his 
company commander in July 1968 concerning 
a barracks incident resulting in injury 
to appellant.  Any such records obtained 
should be associated with the claims 
folder.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder, and if 
feasible, the reason for their 
unavailability should be provided.  

2.  Appellant should be advised that he 
may submit alternative forms of evidence 
to support his claims, such as 
statements/affidavits from DUTRA medical 
personnel and "buddy" 
statements/affidavits.  

3.  The RO should request appellant to 
provide any relevant clinical records 
(not already of record) that he may have 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided him relevant treatment 
(particularly any pre-DUTRA clinical 
records and a March 1985 "performance 
competency hearing" transcript and/or 
associated records.  All available, 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) of 
such treatment should be obtained from 
the specified health care providers.  He 
should also submit National Guard/Reserve 
medical records, if any, that he may have 
in his possession for association with 
the claims folder.  The appellant should 
be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.  Any 
records obtained should be associated 
with the claims folder.  

4.  With respect to the issue of service 
connection for disabilities of the knees, 
the RO should arrange appropriate VA 
examination, such as orthopedic 
examination.  (It is noted that an 
appropriate examination by a similar 
examiner is requested in paragraph 6-
exams may be conducted by the same 
examiner.)  All indicated tests and 
studies should be accomplished.  The 
examiner should review the entire claims 
folder and express an opinion as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) as to the following:  (a) 
What is the approximate date of onset of 
any disabilities of the knees that may be 
currently manifested and their etiology 
(i.e., are any currently manifested 
disabilities of the knees causally or 
etiologically related to appellant's 
National Guard/Reserve INACDUTRA or 
ACDUTRA (versus other causes)); and (b) 
If any disabilities of the knees 
preexisted military duty, did they 
undergo a permanent increase in severity 
during military duty beyond natural 
progression of underlying disease 
process?  

The examination report should contain an 
adequate history, as well as clinical 
findings upon which the diagnosis is 
based, and provide an adequate rationale 
for medical conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner in the report.

5.  With respect to the issue of service 
connection for a psychiatric disability, 
the RO should arrange a VA psychiatric 
examination.  All indicated tests and 
studies should be accomplished.  The 
examiner should review the entire claims 
folder and express an opinion as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) as to the following:  What 
is the approximate date of onset of any 
acquired psychiatric disorder that may be 
currently manifested and its etiology 
(i.e., is any currently manifested 
acquired psychiatric disorder causally or 
etiologically related to appellant's 
National Guard/Reserve INACDUTRA or 
ACDUTRA (versus other causes))?  

The examination report should contain an 
adequate history, as well as clinical 
findings upon which the diagnosis is 
based, and provide an adequate rationale 
for medical conclusions rendered.  In the 
event any additional 
examination/diagnostic studies (such as 
psychologic examination/testing) are 
medically deemed necessary to determine 
the etiology of the claimed disability, 
then these should be accomplished.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner in the report.

6.  With respect to the issue of service 
connection for residuals of a head/back 
injury, the RO should arrange appropriate 
VA examination, such as orthopedic 
examination. (As noted in paragraph 4 
above, a similar examination is requested 
there, the same examiner may conduct the 
exams at the same time and answer the 
appropriate questions set out in these 
paragraphs.)  All indicated tests and 
studies should be accomplished.  The 
examiner should review the entire claims 
folder and express an opinion as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) as to the following:  What 
is the approximate date of onset of any 
head and back disabilities that may be 
currently manifested and their etiology 
(i.e., are any currently manifested head 
and back disabilities causally or 
etiologically related to appellant's 
National Guard/Reserve INACDUTRA or 
ACDUTRA (versus other causes))?  

The examination report should contain an 
adequate history, as well as clinical 
findings upon which the diagnosis is 
based, and provide an adequate rationale 
for medical conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner in the report.

7.  The RO should ensure that appellant 
has been provided adequate written 
notification as to the information and 
evidence necessary to substantiate the 
claims at issue, including which evidence 
is to be provided by the appellant, and 
which by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); and all other 
applicable legal criteria.  

8.  The RO should review any additional 
evidence and readjudicate the appellate 
issues, under all appropriate statutory 
and regulatory provisions and legal 
theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




